NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 07a0518n.06
                            Filed: July 20, 2007

                                       Case No. 05-4637

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

 MANNING COAL CORPORATION;                          )
 KENTUCKY CENTRAL INSURANCE                         )
 COMPANY,                                           )
                                                    )      ON APPEAL FROM THE
        Petitioners-Appellants,                     )      BENEFITS REVIEW BOARD
                                                    )
                v.                                  )
                                                    )
 CORBIN L. WRIGHT; DIRECTOR,                        )
 OFFICE OF WORKERS’                                 )
 COMPENSATION PROGRAMS,                             )
 UNITED STATES,                                     )
                                                    )
        Respondents-Appellees.                      )
                                                    )
 _______________________________________            )


BEFORE: RYAN, BATCHELDER and SUTTON, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Petitioner Manning Coal Corporation

(“Manning Coal”) appeals the decision of the Benefits Review Board (“Board”) affirming the

decision and order of Administrative Law Judge Thomas Phalen, Jr. (“ALJ”). The ALJ awarded

benefits to respondent, Corbin Wright (“Wright”), pursuant to Title IV of the Federal Coal Mine

Health and Safety Act of 1969, as amended by the Black Lung Benefits Act of 1977, 30 U.S.C. §

901, et seq. (“Act”). Manning Coal challenges the Board’s determination that substantial evidence

supports the ALJ’s conclusions that (1) Dr. Williams’s medical opinion was sufficiently reasoned

to support an award of benefits under the Act and (2) Wright was totally disabled due to
pneumoconiosis. In light of the remedial nature of the Act, we find that substantial evidence

supports the ALJ’s decision to award benefits to Wright.

                                       I. BACKGROUND

       Wright is a 77 year-old former mine worker who worked in the mines for 19 years during the

period from 1950 until 1986. Most of Wright’s mining work involved welding and repairs, although

he worked three to four years underground. In January 1986, Wright quit mining after his lungs

began to hurt and he “got sick.” He filed his original claim for benefits under the Act on March 24,

1986, and a second claim on March 22, 1989.

       This case has an extensive administrative history, and it is not necessary to a determination

of the issues before us on appeal to recount it in detail. Suffice it to say that Wright’s attempts to

obtain benefits have included numerous hearings before two different ALJs and numerous appeals

to and remands from the Board, and the last opinion from the ALJ was on remand from the Board

with instructions to reconsider “whether Dr. Williams’[s] opinion that [Wright] suffers from a

moderately severe pulmonary impairment is sufficiently reasoned to establish that [Wright] is totally

disabled due to pneumoconiosis.” The Board concluded that if, on remand, the ALJ found Dr.

Williams’s opinion sufficiently reasoned, the ALJ could find that Dr. Williams’s diagnosis of a

moderately severe pulmonary impairment was sufficient to support a finding of total disability under

20 C.F.R. § 718.204(b)(2)(iv).

       The ALJ found that Dr. Williams’s opinion was reasoned, and therefore, sufficient to

establish total disability due to pneumoconiosis. As he had several times before, the ALJ awarded

benefits. Manning Coal again appealed to the Board, arguing that Dr. Williams’s opinion was

insufficient as a matter of law to support a finding of total disability, and that the ALJ erred “in


                                                  2
finding the evidence, specifically Dr. Williams’s opinion, sufficient to establish total disability due

to pneumoconiosis pursuant to 20 C.F.R. § 718.204(b), (c).”

       The Board applied the law of the case doctrine and found that it had already rejected

Manning’s argument regarding total disability, because “given the exertional requirements of

claimant’s usual coal mine employment, the [ALJ] reasonably determined that Dr. Williams’s

diagnosis [of a moderately severe pulmonary impairment] was sufficient to support a finding of total

disability.” Further, the Board found that the ALJ did not err in his determination that Dr.

Williams’s diagnosis of a moderately severe pulmonary impairment was sufficiently reasoned to

support an award of benefits. The Board affirmed the award of benefits.

       In their last go-round, the entirety of the parties’ arguments before the ALJ and the Board

turned on the questions of total disability, disability causation, and the nature of Dr. Williams’s

opinion. Our inquiry here then is two-fold: (1) does substantial evidence support a conclusion that

Dr. Williams’s medical opinion is sufficiently reasoned to support an award of benefits? and (2) does

substantial evidence support the ALJ’s inferences that Wright suffers a totally disabling respiratory

impairment due to pneumoconiosis?

                                  II. STANDARD OF REVIEW

       While we must affirm the Board’s decision “if the Board has not committed any legal error

or exceeded its statutory scope of review of the ALJ’s factual determinations,” our review on appeal

is “focused on whether the ALJ — not the Board — had substantial evidence upon which to base

his . . . decision.” Jonida Trucking, Inc. v. Hunt, 124 F.3d 739, 742 (6th Cir. 1997). That is, “[w]e

review the ALJ’s decision to determine whether it is supported by substantial evidence and is

consistent with applicable law.” Youghiogheny & Ohio Coal Co. v. Webb, 49 F.3d 244, 246 (6th Cir.


                                                  3
1995). “[A]s long as the ALJ’s conclusion is supported by the evidence, we will not reverse, even

if the facts permit an alternative conclusion.” Id.

       Substantial evidence, from the record considered as a whole, “‘is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.’” Ramey v. Kentland Elkhorn

Coal Corp., 755 F.2d 485, 488 (6th Cir. 1985) (quoting Richardson v. Perales, 402 U.S. 389, 401

(1971)). “In referring to a singular ‘reasonable mind,’ the Supreme Court has directed us to uphold

decisions that rest within the realm of rationality; a reviewing court has no license to ‘set aside an

inference merely because it finds the opposite conclusion more reasonable or because it questions

the factual basis.’” Piney Mountain Coal Co. v. Mays, 176 F.3d 753, 756 (4th Cir. 1999) (quoting

Smith v. Dir., Office of Workers’ Comp. Programs, U.S. Dep’t of Labor, 843 F.2d 1053, 1057 (7th

Cir. 1988) and discussing Richardson v. Perales, 402 U.S. 389, 401 (1971); see also Bizzarri v.

Consolidation Coal Co., 775 F.2d 751, 753 (6th Cir. 1985) (“[I]t is ‘immaterial that the facts permit

the drawing of diverse inferences.’” (quoting Parker v. Dir., Office of Workers’ Comp. Programs,

U.S. Dep’t of Labor, 590 F.2d 748, 749 (8th Cir. 1979)).

       Indeed, “[a] remand or reversal is only appropriate when the ALJ fails to consider all of the

evidence under the proper legal standard or there is insufficient evidence to support the ALJ’s

finding.” McCain v. Dir., Office of Workers’ Comp. Programs, 58 F. App’x 184, 201 (6th Cir. 2003)

(citing Cornett v. Benham Coal, Inc., 227 F.3d 569, 575 (6th Cir. 2000) and Dir., Office of Workers’

Comp. Programs v. Rowe, 710 F.2d 251, 255 (6th Cir. 1983)). “Where, however, an ALJ has

improperly characterized the evidence or failed to [take] account of relevant record material,

deference is inappropriate and remand is required.” Eastover Mining Co. v. Williams, 338 F.3d 501,

508 (6th Cir. 2003).


                                                  4
        Additionally, we must bear in mind that “[t]his court has often repeated that the Act is

remedial legislation that should be liberally construed so as to include the largest number of miners

within its entitlement provisions.” Adams v. Dir., Office of Workers’ Comp. Programs, 886 F.2d
818, 825 (6th Cir. 1989).

                                              III. ANALYSIS

        Because Wright filed his claim for benefits after March 31, 1980, Part 718 of Title 20 of the

Code of Federal Regulations governs his claim. See Cornett v. Benham Coal, Inc., 227 F.3d 569,

574 (6th Cir. 2000).         To obtain federal black lung benefits, Wright must establish, by a

preponderance of the evidence, that (1) he suffers from pneumoconiosis1, (2) the pneumoconiosis

arose out of his coal mine employment, (3) he has a totally disabling respiratory or pulmonary

condition, and (4) that his total disability is due at least in part to pneumoconiosis. See Mountain

Clay, Inc. v. Spivey, 172 F. App’x 641, 646-47 (6th Cir. 2006). Manning Coal does not appeal the

ALJ’s determination that (1) Wright suffers from pneumoconiosis (2) that arose from his coal mine

employment; rather, Manning Coal’s appeal focuses on the latter two prongs.

A.      Dr. Williams’s Opinion is Sufficiently Reasoned to Support an Award of Benefits.

        Dr. Williams examined Wright on two occasions, first on April 25, 1986, and then on April

19, 1989. The 1986 examination included x-ray results showing the presence of pneumoconiosis

category 1/0; arterial blood gas (“ABG”) studies showing a resting oxygen tension level of 80.6; a

pulmonary function test (“PFT”) showing an FVC of 4.17 (104%), with an FEV1 of 2.64 (91%) and


        1
          “The term ‘pneumoconiosis’ means a chronic dust disease of the lung and its sequelae, including
respiratory and pulmonary impairments, arising out of coal mine employment.” 30 U.S.C. § 902(b). “[A] disease
‘arising out of coal mine employment’ includes any chronic pulmonary disease or respiratory or pulmonary
impairment significantly related to, or substantially aggravated by, dust exposure in coal mine employment.” 20
C.F.R. § 718.201(b).

                                                        5
a MVV of 99 (85%). Taking account of Wright’s coal mine employment history and his physical

ailments, Dr. Williams diagnosed Wright as suffering from “(1) [Chronic Obstructive Pulmonary

Disease (“COPD”)] with irregular and nodular fibrosis apparently related to pneumoconiosis, 1/0

QQ four lower zones; (2) Pulmonary emphysema; . . . .” Dr. Williams opined that Wright suffered

a mild pulmonary impairment and that he had “the respiratory physiological capacity to perform the

work of a coal miner or to perform comparable work in a dust-free environment[.]” Although Dr.

Williams checked the box indicating a mild pulmonary impairment, he did not elaborate or answer

the next question on the examination form: “If the miner has a pulmonary impairment, is such

impairment related to pneumoconiosis or does it have another etiology?”

         Dr. Williams’s examination of Wright in 1989 included: x-ray results revealing the presence

of category 1/0 pneumoconiosis (the same as in 1986); ABG tests showing a resting oxygen tension

level of 79.2 (one point lower than the 1986 level); PFTs resulting in a FVC of 4.01 (103%) (one

percentage point lower than in 1986), a FEV1 of 2.56 (91%) (the same as in 1986), and a MVV of

80 (70%) (15% lower than in 1986). Dr. Williams’s 1989 cardiopulmonary diagnosis of Wright’s

condition stated: “(1) COPD with 1.0 Q P pneumoconiosis and pulmonary emphysema; (2)

Coronary artery disease with angina (by history) . . . .”                      Regarding the etiology of the

cardiopulmonary diagnosis, the 1989 medical report stated: “(1) smoking2; (2) genetic; (3) allergens

with intrinsic bronchitis and asthma; (4) exposure to coal dust. Etiology of his cardiovascular

disease is (1) genetic; (2) smoking.” Answering “[t]he degree of severity of the [pulmonary]

impairment, particularly in terms of the extent to which the impairment prevents the patient from



         2
          W right has smoked one pack of cigarettes a day for the last 40 years. He was still smoking at the time Dr.
W illiams evaluated him in 1989.

                                                          6
performing his current or last coal mine job of one year’s duration,” Dr. Williams’s medical report

stated: “He has moderately severe impairment of the pulmonary system primarily due to his

emphysema. He has heart disease and angina. I would classify this as functional class 2, therapeutic

classification C. His heart disease would prevent him from doing strenuous work.”

       Manning Coal asserts that Dr. Williams’s opinion that Wright suffers from a moderately

severe pulmonary impairment is not well reasoned and should not have been considered by the ALJ.

Manning Coal argues that Dr. Williams’s medical opinion is insufficiently reasoned because (1)

despite non-qualifying PFTs and ABG studies, Dr. Williams diagnosed a moderately severe

pulmonary impairment and (2) although the results of the 1986 PFTs and ABG study were virtually

the same as the 1989 results, Dr. Williams diagnosed Wright with “mild pulmonary impairment” in

1986 and a “moderately severe pulmonary impairment” in 1989.

       Manning Coal’s argument here “is doomed to fail, for in black lung adjudications, the

decision of whether a medical opinion is reasoned is a decision that rests ultimately with the ALJ,

not with us.” Consolidation Coal Co. v. Dir., Office of Workers’ Comp. Programs, 294 F.3d 885,

895 (7th Cir. 2002). “Determinations of whether a physician’s report is sufficiently documented and

reasoned is a credibility matter left to the trier of fact.” Moseley v. Peabody Coal Co., 769 F.2d 357,

360 (6th Cir. 1985).

       Section 718.204(b)(1) provides that

       [A] miner shall be considered totally disabled if the miner has a pulmonary or
       respiratory impairment which, standing alone, prevents or prevented the miner:

       (i) From performing his or her usual coal mine work; and

       (ii) From engaging in gainful employment in the immediate area of his or her
       residence requiring the skills or abilities comparable to those of any employment in


                                                  7
       a mine or mines in which he or she previously engaged with some regularity over a
       substantial period of time.

A claimant may establish total disability in one of four ways, including

       Where total disability cannot be shown under paragraphs (b)(2)(i), (ii), or (iii) of this
       section, or where pulmonary function tests and/or blood gas studies are medically
       contraindicated, total disability may nevertheless be found if a physician exercising
       reasoned medical judgment, based on medically acceptable clinical and laboratory
       diagnostic techniques, concludes that a miner’s respiratory or pulmonary condition
       prevents or prevented the miner from engaging in employment as described in
       paragraph (b)(1) of this section.

20 C.F.R. § 718.204(b)(2)(iv). When determining whether an opinion is documented and reasoned,

our case law requires the ALJ “to examine the validity of the reasoning of a medical opinion in light

of the studies conducted and the objective indications upon which the medical opinion or conclusion

is based.” Dir., Office of Workers’ Comp. Programs v. Rowe, 710 F.2d 251, 255 (6th Cir. 1983)

(emphasis added).

       The ALJ found that Dr. Williams “did interpret [Wright’s] non-qualifying test results as

demonstrating pulmonary impairment.” The ALJ concluded that though a number of similarities

existed between the 1986 and 1989 opinions, some differences existed also, including, (1) “the ABG

and PFT values in 1989 are lower than those recorded in 1986” and (2) “subsequent to the 1986

examination, [Wright] underwent a heart catheterization that revealed artery blockage.” “Although

[Dr. Williams] relied on pulmonary tests exhibiting levels of impairment below that required to

establish total disability under section 718.240(b)(2)(i), these tests did demonstrate some impairment

and can form a basis, along with other evidence, for a reasoned medical decision establishing total

disability under section 718.240(b)(2)(iv).” Jonida Trucking, 124 F.3d at 744; see also Cornett, 227
F.3d at 577 (“the regulations explicitly provide, a doctor can make a reasoned medical judgment that



                                                  8
a miner is totally disabled even ‘where pulmonary function tests and/or blood-gas studies are

medically contraindicated.’” (quoting 20 C.F.R. § 718.204(b)(2)(iv)).

       Dr. Williams’s 1989 medical report reflected Wright’s medical history, an accurate

description of his coal mine employment, a physical exam, a chest x-ray, PFTs, and an ABG study.

While Dr. Williams did not explicitly state that he based his diagnosis of moderately severe

pulmonary impairment on the non-qualifying tests or his examination of Wright, the ALJ found that

the medical evidence contained in the record supported Dr. Williams’s diagnosis. For instance, as

in Jonida, Wright’s non-qualifying PFT and ABG results did indicate some impairment.

Furthermore, Wright’s tests indicated some worsening — albeit slight — of his pulmonary condition.

       Moreover, “even a ‘mild’ respiratory impairment may preclude the performance of the

miner’s usual duties, depending on the exertional requirements of the miner’s usual coal mine

employment.” Cornett, 227 F.3d at 578. The ALJ, in a previous decision, concluded that Wright’s

usual coal mine work consisted of repairing equipment by welding, and specifically, that Wright “sat

for one hour per day, stood for six hours per day, lifted 100 to 150 pounds three to four times per

day, and carried 100 to 150 pounds 100 to 500 feet per day.” The ALJ characterized Wright’s work

as “heavy work,” and this characterization has not been disputed.

       Dr. Williams certainly could have prepared a more thorough report that more clearly stated

the interplay between his diagnosis of Wright’s pulmonary impairment and Wright’s ability to work

in mining. See Poole v. Freeman United Coal Mining Co., 897 F.2d 888, 894 (7th Cir. 1990) (“We

note our concern, however, about Dr. Rao’s practice of completing the DOL reports without

providing an explanation where the form requests one. Such reports are minimally sufficient to

support a claim for benefits and hamper review by this court.”). The standard, however, requires a


                                                 9
sufficiently reasoned medical opinion — not perfection. We find that substantial evidence supports

the ALJ’s determination that Dr. Williams’s 1989 medical opinion was sufficiently reasoned to

support an award of benefits.

B.      Substantial Evidence Supports a Finding that Wright Suffers a Totally Disabling
        Respiratory Impairment.

        In a related vein, Manning Coal asserts that the ALJ erred as a matter of law by attributing

any meaning other than a plain meaning to the words “his heart disease would prevent him from

doing strenuous work.” Section 8a of Dr. Williams’s 1989 medical report, entitled “Impairment,”

contains this inquiry:

        If the patient has chronic respiratory or pulmonary disease, give your medical
        assessment — With Rationale — of:

        a. The degree of severity of the impairment, particularly in terms of the extent to
        which the impairment prevents the patient from performing his/her current or last
        coal mine job of one year’s duration.

Dr. Williams responded:

        He has moderately severe impairment of the pulmonary system primarily due to his
        emphysema. He has heart disease and angina. I would classify this as functional
        class 2, therapeutic classification C. His heart disease would prevent him from
        doing strenuous work.

(Emphasis added.) Dr. Williams failed to fill out subpart b of this section which asked for a

description of “[t]he extent to which each of the diagnoses listed in D.6 [cardiopulmonary diagnoses]

above contributes to the impairment.”

        Critically, Section 9, the very next section, asks for “Non-Cardiopulmonary Diagnosis — If

the patient has any disabling non-respiratory condition(s) indicate what the condition is and

describe its degree of impairment, especially as it may affect the patient’s ability to perform his coal



                                                  10
mine work.” (Emphasis in original). Here, Dr. Williams wrote “None.” The ALJ reasoned,

       While it could be interpreted that Dr. [Williams] unequivocally concluded that
       [Wright] was disabled based solely on his heart condition, I find this not to be the
       case. Considering the fact that Dr. Williams was responding to a question
       concerning impairment due to pulmonary disease, and responded that [Wright’s]
       condition is “moderately severe,” it stands to reason that the total disability from
       performing strenuous work is not only based on the heart condition, but also on
       [Wright’s] pulmonary impairment. Therefore, I find that when Dr. Williams’[s]
       statement is read in pari materia, with the prior sentences, it is clear that the entire
       statement constitutes his response to the form instructions, and thus clearly infers that
       he found [Wright] to be totally disabled from a pulmonary standpoint.

       The ALJ candidly acknowledged that Dr. Williams’s opinion could be read as finding that

Wright was totally disabled based on his heart condition. But the ALJ drew an inference based on

the questions and answers in their entirety. While we might not have drawn the same inference

under a de novo standard of review, we find that, here, the ALJ drew a permissible inference in light

of the entire record before him and the remedial nature of the Act. See Grundy Mining Co. v. Flynn,

353 F.3d 467, 484 (6th Cir. 2003) (“The Board determined, and we agree, that the ALJ drew a

reasonable inference that lies within his ‘broad discretion in evaluating the medical evidence.’”

(Citation omitted)). The ALJ’s inference here was within the “realm of rationality,” and we have

“no license to ‘set aside an inference merely because [we find] the opposite conclusion more

reasonable or because [we question] the factual basis.’” Piney Mountain Coal Co., 176 F.3d at 756

(citation and internal quotation marks omitted).

       Manning Coal argues that the phrase “moderately severe pulmonary impairment” is an

undefined, non-medical term that is insufficient as a matter of law to allow an ALJ to compare

Wright’s specific exertional requirements to his pulmonary condition and reach a finding of total

disability, primarily because Dr. Williams’s opinion did not discuss any limitations or restrictions



                                                   11
that Wright’s impairment may have had on his ability to perform his job at the coal mine. But as we

have already pointed out, the ALJ may draw reasonable inferences from the evidence before him.

See Grundy Mining Co., 353 F.3d at 484. “To infer disability, the ALJ must first determine the

nature of the claimant’s usual coal mine work and then compare evidence of the exertional

requirements of the work with medical opinions as to the claimant’s work capability.” Poole, 897
F.2d at 894. Moreover, “in determining whether total disability has been established, an ALJ must

consider all relevant evidence on the issue of disability including medical opinions which are phrased

in terms of total disability or provide a medical assessment of physical abilities or exertional

limitations which lead to that conclusion.” Midland Coal Co. v. Dir., Office of Workers’ Comp.

Programs, U.S. Dep’t of Labor, 358 F.3d 486, 493 (7th Cir. 2004) (citation omitted).

       As we discussed previously, Dr. Williams’s medical opinion is not a model opinion, but we

are persuaded that the ALJ could have inferred from it that Wright is totally disabled in light of his

“moderately severe pulmonary impairment” and his job, which the ALJ characterized as requiring

“heavy work.” A reasonable mind could conclude that a moderately severe pulmonary impairment

(consisting of both COPD and emphysema) would prevent Wright from performing his usual coal

mine work, which consisted of lifting 100-150 pound loads several times a day and carrying the

loads up to 500 feet, or substantially similar work. See §718.204(b)(1)(i)-(ii).

C.     Substantial Evidence Supports the ALJ’s Determination that Wright’s Total Disability
       is “Due To” Pneumoconiosis.

       Section 718.204(c)(1)(i)-(ii) provides that

               A miner shall be considered totally disabled due to pneumoconiosis
               if pneumoconiosis, as defined in § 718.201, is a substantially
               contributing cause of the miner’s totally disabling respiratory or
               pulmonary impairment.       Pneumoconiosis is a “substantially


                                                 12
              contributing cause” of the miner's disability if it:

              (i) Has a material adverse effect on the miner’s respiratory or
              pulmonary condition; or

              (ii) Materially worsens a totally disabling respiratory or pulmonary
              impairment which is caused by a disease or exposure unrelated to
              coal mine employment.

20 C.F.R. § 718.204(c)(1)(i)-(ii) (emphasis added).

       “To satisfy the ‘due to’ requirement of the [Act] and its implementing regulations, a claimant

must demonstrate by a preponderance of the evidence that pneumoconiosis is ‘more than merely a

speculative cause of his disability,’ but instead ‘is a contributing cause of some discernible

consequence to his totally disabling respiratory impairment.’” Grundy Mining Co., 353 F.3d at 483

(quoting Peabody Coal Co. v. Smith, 127 F.3d 504, 507 (6th Cir. 1997)). “To the extent that the

claimant relies on a physician’s opinion to make this showing, such statements cannot be vague or

conclusory, but instead must reflect reasoned medical judgment.” Id. “[Wright] may . . . possess

a compensable injury if his pneumoconiosis ‘materially worsens’ [his] condition.” Tennessee

Consol. Coal Co. v. Kirk, 264 F.3d 602, 611 (6th Cir. 2001)

       The ALJ adopted his reasoning from a prior order in this case on the issue of “due to”

causation:

       Dr. Williams’[s] opinion establishes that [Wright’s] pneumoconiosis had a material
       adverse effect [on Wright’s] condition because it was a cause in part of [Wright’s]
       COPD. Dr. Williams also diagnosed emphysema partially caused by coal dust
       exposure, which falls under the legal definition of pneumoconiosis. Emphysema was
       the primary source of [Wright’s] moderately severe pulmonary impairment. Thus,
       there is further evidence that [Wright’s] pneumoconiosis caused [Wright’s] total
       disability.

The ALJ concluded that pneumoconiosis was more than just a de minimis contributor to Wright’s



                                                13
total respiratory disability. His pulmonary impairment was primarily due to emphysema with the

remainder of the impairment caused by COPD with pneumoconiosis. Coal dust contributed to his

overall pulmonary impairment. While slightly attenuated, the inferences drawn by the ALJ are once

again within the “realm of rationality,” Piney Mountain Coal, 176 F.3d at 756 (citation omitted) and,

therefore, “it is ‘immaterial that the facts permit the drawing of diverse inferences,’” Bizzarri, 775
F.2d at 753 (citation omitted).

                                       IV. CONCLUSION

       Dr. Williams twice physically examined Wright, made note of his medical and employment

histories, ran blood gas and pulmonary function tests, and reviewed chest x-rays. Objective evidence

supports the ALJ’s conclusion that Wright’s pulmonary condition worsened from the 1986 to the

1989 examinations. No evidence refuted the ALJ’s finding that Wright performed heavy work while

employed at Manning Coal. The ALJ acknowledged that Wright’s heart condition also affected his

health and ability to work. The ALJ, in reviewing the evidence before him and examining it as a

whole, determined that Wright’s “moderately severe pulmonary impairment” rendered him totally

disabled, and that his total disability was due to pneumoconiosis.

       Manning Coal provides no evidence to counter Dr. Williams’s report. Rather, it simply

disagrees with the inferences drawn by the ALJ. We do not shift the burden of proof to Manning

Coal — the burden is on Wright to establish entitlement to benefits by a preponderance of the

evidence. Manning Coal is not helped, however, by the fact that it produced no evidence or opinions

to counter those of Dr. Williams.

       We recognize that the record may permit an alternative conclusion from that of the ALJ, but

“it would lie beyond ‘our limited scope of review’ to assign a different weight or meaning to [Dr.


                                                 14
Williams’s] medical opinion.” Grundy Mining Co., 353 F.3d at 484 (quoting Peabody Coal Co. v.

Groves, 277 F.3d 829, 836 (6th Cir. 2002)).

       In light of our limited scope of review and Congress’s indication that courts should liberally

construe claims to bring as many miners as possible within the Act, we find that substantial evidence

supports the ALJ’s award of benefits. Accordingly, we DENY the Petition for Review.




                                                 15